Citation Nr: 1040898	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which confirmed and continued a denial of service 
connection for PTSD.

The issue of entitlement to service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you 
if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The April 2005 rating action that denied a claim of 
entitlement to service connection for PTSD was not appealed and 
is final.

3.  The evidence received since that April 2005 rating action 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to reopen 
for service connection for PTSD, the Board finds that failure to 
discuss VCAA compliance will result in harmless error to the 
Veteran.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

An April 2005 rating action denied service connection for PTSD 
because the Veteran's alleged stressors could not be 
corroborated.

The Veteran did not initiate an appeal of this determination.  As 
such, that decision is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Evidence in the claims file at the time of the April 2005 rating 
action included service treatment records, an April 2005 fee-
basis VA examination, VA treatment records, private treatment 
records, stressor statements from the Veteran, and a letter from 
his employer.  These records showed hospitalizations and 
treatment for PTSD, depression, and polysubstance abuse beginning 
in 1973.  Additionally in June 1984 he was diagnosed with 
schizophrenia.  In the Veteran's stressor statement from July 
2004, he reported military sexual trauma (MST), and one combat 
stressor during his time in Vietnam.  The claim was denied 
because the Veteran's claimed stressors could not be 
corroborated, his service personnel records showed no evidence of 
combat awards, and his service treatment records did not reflect 
treatment for an acquired psychiatric disorder.     

Evidence that has been added to the claims file since the March 
2006 SOC includes VA treatment records, private treatment 
records, nexus opinions from a private physician, and service 
personnel records.  An August 2010 statement from the Veteran's 
treating physician diagnoses the Veteran with PTSD and relates it 
to reported MST.  

Service personnel records were received in August 2007.  Under 
38 C.F.R. § 3.156(c) if the VA receives service department 
records (that are related to the claimed in-service event, injury 
or disease) after the VA issued a decision on a claim, the VA 
will reconsider the claim.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the March 2006 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  As all evidence submitted is presumed credible for 
the purposes of reopening a claim, the August 2010 positive nexus 
opinion relating the Veteran's diagnosis of PTSD to service is 
"material" evidence, as they constitutes evidence which, alone or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
establishing a nexus between the Veteran's current PTSD and 
service.  Additionally, the receipt of service personnel records 
necessitates reopening the claim for service connection, and 
provides evidence related to the Veteran's claims of PTSD due to 
MST or personal assault.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for PTSD.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD, are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

New and material evidence has been submitted to reopen a claim of 
entitlement to service connection for PTSD.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has 
adopted the nomenclature of the DSM) (2008).  An amendment to 38 
C.F.R. § 3.304(f), effective May 7, 2002, which pertains to 
evidence necessary to establish a stressor based on personal 
assault, does not change the three criteria noted above.

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service-connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality".  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  See VAOGCPREC 12-99 (Oct. 18, 1999).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

Under 38 C.F.R. § 3.304(f)(3), if PTSD is claimed based on in-
service personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; statements from family members, roommates, fellow 
service members or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks or anxiety 
without an identifiable cause; or unexplained economic or social 
behavior changes.

In the present case, the Veteran contends that he currently 
suffers from PTSD as a result of several stressors from military 
service.  These stressors include (1) two instances of MST, one 
which occurred in basic training, and one which occurred during 
his assignment in Vietnam, (2) personal assault by guards at a 
military stockade, and (3) a combat related stressor where an 
rocket crashed through the roof of the building he was in, but 
did not detonate.  In a July 2004 PTSD questionnaire, the Veteran 
reported that during basic training he was held down and raped by 
a fellow soldier.  He indicated during his August 2010 travel 
Board hearing that following this incident he went AWOL twice.  
He indicated that after he was picked up by military police from 
his second AWOL he was taken to a military stockade.  While in 
custody he reported being beaten by guards to the point that his 
appendix ruptured.  He stated that while being treated for his 
ruptured appendix he explained his situation to his treating 
physician, who kept him in treatment for the remainder of the 
time he would have spent in the stockade.

Service personnel records show that the Veteran served in Vietnam 
from February 1969 to February 1970.  His DD 214 provides an MOS 
of an inter speed radio operator, and he served with the HHC 
199th Light Infantry Brigade.  He received the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  
There is some indication that he may have been a forward 
observer.  

Service personnel records reflect that on September 23, 1968, the 
day the Veteran went AWOL, he had just received orders to report 
to Fort Dix, New Jersey for overseas duty.  It was then that the 
Veteran went AWOL.  The Board seriously doubts the Veteran's tale 
that he was sexually assaulted causing him to go AWOL.  The Board 
suspects that the Veteran merely did not want to go overseas, so 
he went AWOL.  The Board also suspects that the Veteran's second 
AWOL offense which occurred about a week after his return to his 
duty station from being AWOL was for the same reason: he simply 
did not want to go overseas.

Service treatment records show the Veteran underwent an 
appendectomy in November 1968, approximately 10 days after his 
return from his second period of AWOL.  The clinical record from 
the November 1968 hospitalization does not indicate bruises or 
injuries consistent with having been beaten, but merely stated 
the Veteran reported right lower quadrant tenderness.  There is 
no indication of treatment which may have been consistent with 
rape; however, the Veteran indicated he did not report either 
sexual assault that occurred in service.  While the Veteran has 
indicated that he told the physician of his assault and remained 
hospitalized by the doctor for the remaining time he would have 
been in the lockup for his AWOL offense, the nursing notes reveal 
that he remained hospitalized because of his complaints of steady 
pain of the abdomen and his "moaning out loud" (see November 
11, 1968 nursing note), and not because the physician kept him 
hospitalized out of concern for his wellbeing.  

The Veteran was psychiatrically hospitalized from March to May 
1984, initially with a presumptive PTSD diagnosis, but later with 
an borderline personality disorder and possible schizophrenia.  
He indicated during this hospitalization that he saw "some" 
combat, but that he spent a lot of his time in Vietnam "toxic" 
on various chemicals.  He reported a several year period of heavy 
serious drug use following discharge from service.  He did not 
reveal the nature of his stressors during his entire 
hospitalization, and tended to observe rather than participate in 
therapy.

The Veteran was hospitalized at a VA facility in 2004, and given 
a diagnosis of major depression and PTSD.  DSM Axis IV noted a 
history of combat trauma exposure.  

In April 2005, the Veteran was afforded a VA fee-basis 
examination.  He reported he was involved in religious 
activities, had a good relationship with his work supervisor, and 
did not have legal problems prior to service.  He reported that 
after service he was arrested on numerous occasions, including 
for fight, drug possession, and disorderly conduct.  The Veteran 
described stressors of his two incidences of MST, and coming 
under rocket attack on three occasions while serving in Vietnam.  
The examiner noted that the Veteran was not a reliable historian 
as he was "vague and avoided talking about specifics."  The 
examiner does not expound on this statement.  The examiner 
diagnoses PTSD, and notes that for the criteria of PTSD the 
claimant experienced a traumatic event which involved the threat 
of death and threat of physical integrity.  A nexus opinion was 
not provided. 

In August 2010, private treating physician M.H.B. provided a 
statement including the initial psychiatric evaluation for the 
Veteran, and a diagnosis of PTSD.  The Veteran described his 
initial basic training MST, his subsequent AWOL, his placement in 
the stockade, and his assault by military police while in custody 
after relating the prior MST.  The physician felt that the 
stressors were adequate to support a diagnosis of PTSD, and that 
his described symptoms (drug abuse, isolation, anger issues, 
sleep disturbance) were consistent with the claimed stressors.  

It appears that the diagnosis of PTSD has been based on the 
Veteran's claims of sexual assault in service.  The Veteran has 
mentioned to various examiners that he was exposed to combat; 
however, his focus has been on the sexual trauma, and this 
appears to be basis of his anxiety and fear.  As noted above, the 
Board has some concerns about the credibility of the Veteran.  
However, given the recent "relaxation" of PTSD regulations 
concerning combat stressors, and given the Veteran's potential 
exposure to combat stressors, additional development is required.  

The case is remanded for the following actions:

1.  The RO should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment of all medical care 
providers that treated the veteran for an 
acquired psychiatric disorder since 
September 2005.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO is to examine the Veteran's 
service personnel records.  If necessary, 
they are to find personnel capable of 
deciphering the codes and abbreviations on 
the records (for example, the September 23, 
1968 record), and create an outline of the 
Veteran's duty status and orders from 
September 23, 1968, to November 13, 1968.  
This outline is to be associated with the 
claims folder.

3.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the etiology of any an acquired 
psychiatric disorder.  The claims folder 
should be made available to the 
psychiatrist or psychologist for review 
before the examination.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA Initial 
PTSD examination and Mental Disorders 
examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational, legal 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Based on a review of the evidence, 
evaluation of the Veteran and applying 
sound medical principles, the examiner is 
to offer an opinion as to whether the 
Veteran has PTSD, and if so, the stressors 
responsible for the diagnosis.  Any other 
an acquired psychiatric disorders should 
also be identified by the examiner. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


